Citation Nr: 1617819	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by chronic constipation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the matters in November 2015 for additional development. The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has a currently diagnosed disability manifested by chronic constipation that is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a disability manifested by chronic constipation are met.  38 U.S.C.A. §§ 1131, 1132, 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the Board is granting in full the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d) ; Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313  (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that she has chronic constipation secondary to her service connected duodenal ulcer disease and gastroesophageal reflux disease (GERD).

Service treatment records reflect that the Veteran reported stomach pain, bloating, and constipation in March 1982 and May 1986.  She was assessed with constipation at those times and treated with an enema.  

Post-service treatment records also show continuous reports of chronic constipation beginning in September 1999.  Notably in April 2002, the Veteran was admitted to the hospital for constipation.  Upon release, she was instructed to take Miralax.  Subsequent private treatment records show complaints of constipation over the next ten years.  During this time, the Veteran underwent multiple colonoscopies and was prescribed medications, including Miralax, Dulcolax, Tegaserod, Colace, fiber and fleet enemas.  April and September 2012 private treatment records show an impression of severe constipation, requiring enemas twice a week.  In March 2013, the Veteran was assessed with predominant irritable bowel syndrome and pelvic floor dysfunction with outlet dysfunction and constipation.  

The Veteran was afforded a VA examination in January 2016.  The examiner noted that the Veteran has an intestinal condition manifested by chronic constipation.  The current symptoms are daily abdominal distension and vomiting.  Continuous medication is required for control of the intestinal condition.  It was also noted that the Veteran has frequent episodes of bowel disturbance with abdominal distress and has 7 or more episodes of exacerbations or attacks of the intestinal condition in the past 12 months.  The examiner stated that one prominent etiology of chronic constipation addressed in the literature is pelvic muscle dysfunction, which has been suggested as the cause in the Veteran's case.  The examiner opined that it is as least as likely as not that the Veteran's condition was incurred or caused by service.  The rationale was that the Veteran's constipation began and was treated for during service as noted in the service medical records.  The examiner further opined that there is no relation between the Veteran's service-connected upper GI tract conditions and her constipation as the Veteran's constipation is a condition of the lower intestinal tract. 

The record also contains a February 2016 statement from Dr. R.H., the Veteran's physician.  Dr. R.H. noted that Veteran has had chronic constipation dating back to December 2005 and opined that her use of proton pump inhibitors ( PPI) is not contributing to her constipation since her constipation preceded her use of PPI. 

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted on a direct basis.  Service treatment records show that the Veteran had constipation in service.  Post-service treatment records show continuous complaints and treatment for chronic constipation since service.  Furthermore, the VA examiner opined that it is at least as likely as not that the Veteran's chronic constipation was incurred in or caused by service.  The Board finds this opinion highly probative as the examiner considered the Veteran's post-service treatment records indicating complaints of constipation since service and noted that the Veteran's constipation began in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for chronic constipation.  38 U.S.C.A. § 5107.  As service connection is granted on a direct basis, there is no need to address secondary service connection.  




ORDER

Service connection for a disability manifested by chronic constipation is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


